Citation Nr: 1114462	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-40 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to service connection for a left leg/hip disability. 

4.  Entitlement to service connection for headaches (originally claimed as migraine headaches). 

5.  Entitlement to service connection for hypertension. 

6.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a cardiovascular disorder (originally denied as a heart murmur), other than hypertension. 




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service from March 1976 to April 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  By that rating action, the RO, in part, denied service connection for right and left shoulder and left leg/hip disabilities, migraine headaches and hypertension.  The RO also declined to reopen a previously denied claim for service connection for a heart murmur.  The Veteran appealed the RO's March 2009 rating action to the Board. 

In a September 2010 statement to the Board, a representative from the North Carolina Department of Administration indicated that his organization had revoked their Power of Attorney in providing accredited representation on behalf of the Veteran in the current appeal.  Thus, the Veteran is proceeding pro se in the current appeal.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence of record does not show that the Veteran currently has right and left shoulder and left hip/leg disabilities. 

2.  The competent and probative medical evidence of record reflects that the Veteran's headaches and hypertension did not have their onset during military service or within the initial post-service year and are not otherwise etiologically related thereto. 
3.  By a December 1990 rating decision, the RO denied the Veteran's claim for service connection for a heart murmur.  The Veteran was notified of the RO's decision the next month, but he did not file a timely Notice of Disagreement.

4.  Since the final December 1990 rating action, additional evidence has been received, which was not previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a cardiovascular disorder, namely a diagnosis of a cardiovascular disorder-costochondritis.

5.  The Veteran's cardiovascular disorder, diagnosed in 2005 as costochondritis, has since resolved since VA received his petition to reopen his previously denied claim for service connection for this disability in February 2008.  

6.  The Veteran's contention that he has currently has right and left shoulder and left hip/leg disabilities, headaches, hypertension, and a cardiovascular disorder (originally claimed as a heart murmur) that are etiologically related to his period of active military service is not competent evidence. 


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010). 

2.  A left shoulder disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010). 

3.  A left leg/hip disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§1101, 1112, 1113, 1110, 1131, 1137, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010). 
4.  Headaches (originally claimed as migraine headaches) were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010). 

5.  Hypertension was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010). 

6.  The December 1990 RO rating decision, wherein the RO denied service connection for a heart murmur, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 (2010).

7.  Evidence received since the final December 1990 rating decision is new and material, and the claim for service connection for a cardiovascular disorder (originally denied as a heart murmur) is reopened.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2010).

8.  A cardiovascular disorder (originally denied as a heart murmur) was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit)(as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).
In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.  

VCAA is not applicable, however, where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

With regard to the Veteran's petition to reopen a finally decided claim for service connection for a cardiovascular disorder (originally claimed as a heart murmur), the VCAA requires VA to provide him with notice of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). VA provided the Veteran with notice as required by Kent in a March 2008 pre-adjudication letter.  The letter informed him that new and material evidence was required to reopen the above-cited claim. 

In the March 2008 letter, the RO also specified what information and evidence must be submitted by him, what information and evidence will be obtained by VA, and the need for him to advise VA of or submit any further evidence that pertains to all of the service connection claims on appeal.

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Here, via the above-cited letter, notice was provided prior to the appealed March 2009 rating action.  Id.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include: Veteran status, existence of a disability, connection between the Veteran's service and that disability, degree of disability, and effective date pertaining to the disability).  In this case, via the March 2008 letter, the RO informed the Veteran of the Dingess elements with respect to the service connection claims on appeal. 

The RO has taken appropriate action to comply with the duty to assist the Veteran with the development of his service connection and new and material evidence claims on appeal.  The Veteran's service treatment records (STRs) and post-service private and VA treatment and examination reports have been associated with the claims file. 

VA has not obtained a medical nexus opinion concerning the claim for service connection for headaches.  The Veteran contends that he has headaches that are a result of in-service head trauma, that there has been a continuity of symptoms after service discharge and that they are etiologically related thereto.  As will be described in detail below, the Board finds the Veteran's allegation of an in-service head injury as the etiological source of his headaches is entirely not credible and rejects his statements as to this fact.  Because it finds that there was no credible event, injury, or disease in service pertaining to the Veteran's headaches, there is no obligation to provide the Veteran with a VA examination. Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes finding that lay evidence regarding in- service event or injury is not credible, VA examination is not required).
The Veteran has been provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

II. Merits Analysis

Service Connection Claims

The Veteran's claims for service connection for right and left shoulder and left hip/leg disorders, migraine headaches and hypertension are based on an assertion that these disabilities are etiologically related to his period of active military service.

The Board finds that because the preponderance of the competent and probative evidence of record does not show that the Veteran currently has right and left shoulder and left/leg hip disorders and that any currently diagnosed headaches and hypertension are not etiologically related to his period of active military service, his claims for service connection for the above-cited disorders will be denied in the analysis below. 

Service connection will be granted if it is shown that a Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for certain chronic diseases, such as arthritis and hypertension, when such diseases are manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain:  (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A. Service Connection Claims

(i) No Current Disability-Right and Left Shoulder and Left Hip/Leg Disorders

The question to be answered is whether the Veteran currently has right and left shoulder and left leg/hip disorders, and, if so, whether they are etiologically linked to his period of active military service.  There is no evidence of record showing that the Veteran currently has right and left shoulder and left leg/hip disorders since VA received his claim for original compensation in February 2008.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). As the competent medical evidence of record is negative for right and left shoulder and left leg/hip disorders, service connection cannot be granted for these disorders and the claims must be denied. 

(ii) No Nexus to Military Service-Migraine Headaches and Hypertension

The Veteran contends that his migraine headaches and hypertension had their onset during military service and that he has continued to experience symptomatology associated with each disability since service discharge.  He maintains that his migraine headaches are the result of in-service head trauma.

Regarding the claim for service connection for headaches (originally claimed as migraine headaches), the Board finds that because the competent and probative evidence of record is against a finding that they had their onset during military service, or are other otherwise etiologically related thereto, to include head trauma, the claim will be denied.

The Veteran's STRS show that in early October 1987, the Veteran had headaches that were associated with an upper respiratory infection.  These reports, however, are wholly devoid of any reference to head trauma.  On a February 1989 Chapter 16 examination, the Veteran's head, face, neck, and scalp were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having experienced any head injury.  The Veteran left the column blank where he was asked if he had had frequent or severe headaches.  He stated that he was in "poor" health.  The Veteran elected not to undergo a service separation examination. Thus, the Veteran specifically denied having had any head trauma at his February 1989 examination, which is just over a year prior to his separation from active military service in April 1990.  The Board accords such statement high probative value because he completed that medical history contemporaneously with his service and these statements tend to be credible.  Therefore, the Board finds the Veteran's contention that he experienced head trauma during military service entirely not credible. 

The post-service private and VA treatment records do not show a diagnosis of headaches until June 2008.  Thus, the Veteran's initial diagnosis of headaches was 18 years after his 1990 separation from active duty.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

In addition to the lack of in-service headaches associated with head trauma and the lack of any headaches for over a decade following service discharge, there is no competent evidence by a medical professional that the post-service headaches are attributable to military service.  A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Therefore, without competent and credible evidence indicating that the Veteran's headaches are related to service, service connection must be denied.

Regarding the Veteran's claim for service connection for hypertension, the Board finds that the preponderance of the competent and probative evidence of record is against the clam because the medical evidence is against a nexus of this disability to military service.  

The Veteran's STRs are wholly devoid of any clinical findings of elevated blood pressure readings or hypertension.  On a February 1989 Chapter 16 examination, the Veteran's heart was found to be abnormal due to a functional heart murmur.  His blood pressure was 124/78.  On an accompanying Report of Medical History, the Veteran reported that he did not know whether or not he had ever had hypertension.  He stated that he was in "poor" health.  He elected not to undergo a service separation examination. 

Post-service private and VA treatment records show that he was initially diagnosed with hypertension in October 2004, which is over a decade after service separation in April 1990.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  Maxson, supra.

With regards to medical evidence addressing the etiology of the Veteran's hypertension, there is only one opinion and it is against the claim.  A January 2009 VA examiner concluded, after a claims file review, to include the Veteran's STRS, and a physical evaluation, that it was less likely than not that the Veteran's current hypertension was related to an elevated blood pressure reading during military service.  The VA examiner's rationale for this opinion was that the Veteran had numerous normal blood pressure [readings] during military service and at VA, and there was no indication of hypertension until he was diagnosed in 2004.  (See January 2009 VA heart examination report).  This opinion is uncontroverted and is consistent with the other evidence of record.

As there is no notation of hypertension at service separation and there is no nexus opinion in favor of the Veteran's claim, all of the elements necessary to warrant a grant of service connection is denied.  In addition, because there is no evidence of hypertension within a year of service discharge in April 1990, service connection for this disability on a presumptive basis is also not warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

Finally, the Board finds that the Veteran's statements throughout the appeal that his currently diagnosed headaches and hypertension had their onset during military service are not credible, as there is no evidence of head trauma, the claimed etiology of his current headaches, elevated blood pressure readings and hypertension during military service.  See 38 U.S.C.A. § 1154(a) (West 2002) (in each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence).  

Indeed, the Veteran's statements are contradicted by his STRS, which aside from two complaints of headaches that were associated with an upper respiratory infection, are entirely devoid of any head trauma, elevated blood pressure readings and hypertension.  The Veteran's Chapter 16 physical examination report and questionnaire are particularly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran's contention that his headaches and hypertension are etiologically related to, or had their onset during, military service is not competent evidence.  While the Veteran is competent to report his symptoms and medical history, he is plainly not qualified to opine with regard to the etiology of these disabilities, and in any case his opinion is contradicted by a qualified medical examiner (hypertension).  Jandreau v. Nicholson, 492 F.3d 1372 (2007).

B. New and Material Evidence Claim-Cardiovascular Disorder (originally denied as a heart murmur)

The Veteran seeks to reopen a previously denied claim for service connection for a cardiovascular disorder (originally denied as a heart murmur).  By a December 1990 rating decision, the RO denied service connection for a heart murmur.  The RO provided notice of this action in January 1991, but the Veteran did not initiate an appeal by filing a timely notice of disagreement, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.202. Thus, the December 1990 rating decision is final and its merits may only be examined if new and material evidence has been submitted.  Id.

Having carefully considered the evidence in light of the applicable law, the Board finds that new and material evidence has been received, and the petition to reopen the claim is granted.

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue on appeal.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received subsequent to a final decision is presumed credible for the purposes of reopening the Veteran's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision.  "Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

At the time of the final December 1990 rating decision, the evidence of record consisted of the Veteran's service treatment records, an October 1990 report, prepared by Cape Fear Valley Medical Center, Fayetteville, North Carolina and a September 1990 VA heart examination report.  This evidence showed that although the Veteran's STRs were positive for clinical findings of costochondritis (July 1986), possible chest cage pain syndrome (February 1988), and a grade II/VI functional heart murmur, the above-cited post-service private and VA post-service medical reports did not show that he had any underlying cardiovascular pathology.  The September 1990 VA examiner indicated that an electrocardiogram showed no evidence of left ventricular hypertrophy.  Thus, the examiner would not give the Veteran a cardiac diagnosis or classification at that time.  Therefore, any newly received evidence must show that the Veteran has been diagnosed with a cardiovascular disorder in order to warrant reopening of a previously denied claim for service connection for a cardiovascular disorder (originally claimed as a heart murmur).

Evidence received since the final December 1990 rating action consists of a December 2005 VA treatment report, reflecting that the Veteran was diagnosed as having atypical chest pain-most likely costochondirits.  This VA treatment record is new because it was not of record at the time of the RO's final December 1990 rating action.  It is also material because it relates to an unestablished fact necessary to substantiate the claim:  a diagnosis of a cardiovascular disorder-atypical chest pain-most likely costochondritis.  

Therefore, new and material evidence has been submitted and the claim for service connection for a cardiovascular disorder (originally denied as a heart murmur) is reopened and raises a reasonable possibility of substantiating the claim.

Accordingly, the claim for service connection for a cardiovascular disorder (originally denied as a heart murmur) is reopened.

Having reopened the above-cited serviced connection claim, the Board will now address its merits. 

As part of the reopened claim, the Veteran argues that his cardiovascular disorder (originally claimed as heart murmur) had its onset during active military service and that he has continued to experienced cardiovascular symptomatology since service discharge in April 1990.  The Board finds that because the preponderance of the competent and probative medical evidence of record contains no evidence of any current cardiovascular disorder (other than hypertension) since VA received his petition to reopen a previously denied claim for service connection for a cardiovascular disorder (originally claimed as a heart murmur) in February 2008, service connection for the above-cited disability will be denied. 

Although VA diagnosed the Veteran with a typical chest pain-most likely costochondirits in December 2005, there is no medical evidence of any cardiovascular disability one year prior to VA's receipt of his petition to reopen a previously denied claim for service connection for a cardiovascular disorder (originally denied as a heart murmur) in February 2008 or during the pendency of that claim.  Indeed, a January 2006 VA cardiology diagnostic study report reflects that a treadmill test was negative for any heart disease.  The Veteran reached an exercise capacity of 11 METs.  Subsequent VA treatment and examination reports are wholly devoid of any cardiovascular disorder (except elevated blood pressure readings).  A January 2009 VA examiner concluded, after a normal cardiovascular examination of the Veteran, that aside from elevated blood pressure readings, that there was no evidence of any heart disease/pathology.  (See January 2009 VA examination report).  Thus, the record contains no evidence of any current cardiovascular disorder (other than his hypertension) since VA received his petition to reopen his claim in February 2008.  See McLain, supra.  As there is no evidence of a current cardiovascular disorder (other than hypertension), service connection for a cardiovascular disorder must be denied.  Brammer, supra.  

III. Conclusion

The Veteran essentially argues that he has left and right shoulder and left leg/hip disability, headaches, hypertension and a cardiovascular disorder (other than hypertension) that are etiologically related to his period of active military service.  While the Board has considered the Veteran's arguments, and notes that he is certainly competent to report symptomatology and when it occurred, it finds that the question of etiology to be a complex medical issue that is beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Veteran has not shown, nor claimed, that he possesses the medical expertise that is required to render a competent opinion as to actual diagnoses and/or medical causation.  See Barr, supra; Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) ((cautioning that lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise)).

As there is no competent medical evidence of record to support the service connection claims on appeal, the preponderance of the evidence is against the claims, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a right shoulder disorder is denied. 
Service connection for a left shoulder disorder is denied. 

Service connection for a left hip/leg disorder is denied. 

Service connection for migraine headaches is denied. 

Service connection for hypertension is denied. 

Service connection for a cardiovascular disorder (originally denied as a heart murmur) is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


